Order entered October 28, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-01501-CR
                                No. 05-19-01502-CR
                                No. 05-19-01503-CR

                    JABRICE DAVAN ORTEGA, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 401st Judicial District Court
                            Collin County, Texas
             Trial Court Cause Nos. 401-80783-2018 Cts. I, II & III

                                      ORDER

      Before the Court is appellant’s October 26, 2020 final motion for extension

of time to file his brief. We GRANT the motion and ORDER appellant’s brief

received with the motion filed as of the date of this order.


                                               /s/   BILL PEDERSEN, III
                                                     JUSTICE